Citation Nr: 0033323	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a 
cicatrix of the left lower extremity (also referred to 
hereinafter as a "left lower extremity scar"), currently 
rated as noncompensable.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to January 
1952 and from February 1952 to February 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

During the pendency of this appeal, the veteran appeared and 
testified at an August 2000 Board hearing before the 
undersigned Veterans Law Judge.  The transcript of this 
hearing reflects that the issues of service connection for a 
left foot disorder and a left knee disorder were raised at 
that time.  The Board refers this matter to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's left lower extremity scar is well healed 
and asymptomatic; it is not poorly nourished with repeated 
ulceration, objectively painful or tender, or productive of 
any limitation of function.

2.  By rating decision in June 1959, a claim by the veteran 
of entitlement to service connection for a psychiatric 
disorder was denied; a notice of disagreement was not 
received from that determination.

Certain items of evidence received since the June 1959 rating 
decision bear directly and substantially upon the specific 
matter under consideration, are neither 
cumulative nor redundant, and are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
disability rating for a left lower extremity scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

2.  The June 1959 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

3.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for a psychiatric disorder, and the veteran's claim for that 
benefit has therefore been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim has 
been properly developed as a medical examination was afforded 
the veteran and there is no indication of additional medical 
evidence that is relevant to the issue of a compensable 
rating for a left lower extremity scar.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Act. 

I.  Increased Rating for a Scar of the Left Lower Extremity

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  After noting 
that the claims file includes the veteran's service medical 
records (SMRs), VA examination report, VA treatment records, 
private medical records, the veteran's written statements, 
and the transcripts of the veteran's March 1996 RO hearing 
and August 2000 Board hearing, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to an April 1955 RO rating decision, service 
connection was granted for a cicatrix (scar) of the skin, due 
to trauma of the left lower leg, and a noncompensable rating 
was assigned.  The zero percent evaluation has remained in 
effect ever since.  
The relevant service medical records begin with a July 1995 
VA dermatology consultation report, which revealed that there 
was a hyperpigmented patch of skin, subcut nodule on the 
anterior dorsal surface of the ankle where the foot meets the 
shin.  This patch of skin was nontender to light palpation.  
The diagnosis was post-inflammatory hyperpigmentation.

An August 1997 VA skin examination report notes that the 
examiner could not locate any scar on the left lower 
extremity from the ankle to the knee.  No scar residuals on 
the left lower extremity was found. 

The veteran's disability due to a left lower extremity scar 
may be rated under 38 C.F.R. § 4.118, Diagnostic Codes 7803-
5.  Diagnostic Code 7803 provides for a maximum 10 percent 
disability rating for superficial scars that are poorly 
nourished and accompanied by repeated ulcerations, while 
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  Diagnostic Code 7805 
notes that a scar may be rated on the basis of limitation of 
function of the affected part. 

The objective medical evidence of record demonstrates that 
the veteran's service-connected left lower extremity scar is 
asymptomatic, including the absence of any of the specific 
manifestations listed under the schedular criteria of 
Diagnostic Codes 7803-4, such as being poorly nourished with 
repeated ulceration or objectively painful or tender.  
Moreover, as there was no evidence of limitation of function 
due to a scar or other skin abnormality, a compensable rating 
under this code is not warranted under Code 7805.  The Board 
has taken note of the July 1995 VA consultation report, which 
revealed a hyperpigmented patch of skin, subcut nodule, on 
the anterior dorsal surface of the ankle where the foot meets 
the shin.  However, assuming that this manifestation was 
related to his service-connected disability, there was no 
pain associated with it, it was specifically described as 
nontender, and there was no evidence that it resulted in any 
limitation of function.  Accordingly, a compensable 
evaluation under the applicable rating criteria is not 
warranted.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disability at issue has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  New and Material Evidence for a Psychiatric Disorder

At the outset, the Board observes that a June 1959 RO rating 
decision denied service connection for a psychiatric 
disorder.  The veteran did not file a notice of disagreement 
from that rating decision.  Therefore, the June 1959 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, if 
new and material evidence is presented or secured, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

The Board notes that pursuant to an August 1995 rating 
decision, the RO effectively reopened the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
and proceeded to deny on the merits.  However, the question 
of whether new and material evidence has been received to 
reopen the claim is a question which must be addressed by the 
Board regardless of the RO's action because it goes to the 
Board's jurisdiction to adjudicate the underlying merits of 
the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge, 
155 F.3d 1356.  The first step was to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence had been 
presented, then, immediately upon reopening the veteran's 
claim, VA was to determine whether the claim was well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim 
was found to be well grounded, then the merits of the claim 
could be evaluated after ensuring that the duty to assist, 
under 38 U.S.C.A. § 5107(a), had been met.  

However, as noted earlier in this decision, Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) amended the provisions of 38 U.S.C.A. 
§ 5107 to eliminate the well-grounded claim requirement.  VA 
is now required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  If so, then the second step is to look to the 
merits of the claim after ensuring that the assistance 
required under the Act have been met. 

Turning to the first step of analysis, a review of the claims 
file reveals that the relevant evidence of record that at the 
time of the June 1959 rating decision consisted of the 
following: the veteran's service medical records (SMRs), 
which includes a May 1954 treatment record showing the 
veteran was diagnosed with nervous indigestion; service 
personnel records showing the veteran was engaged in combat 
during the Korean conflict, as evidenced by the fact that he 
was awarded the Combat Infantryman Badge and Korean Service 
Medal with 3 Bronze Stars; and a May 1959 VA neuropsychiatric 
examination report, which includes the following diagnosis: 
psychoneurosis, anxiety reaction, moderate, associated with 
palpitations and pericardial pains.  

The relevant evidence associated with the claims file 
subsequent to the June 1959 decision consists of the 
following: a March 1995 letter from a private physician, L. 
E. R., D.O., which states that "beginning in 1964 [the 
veteran] came under my care for a chronic anxiety disorder 
which began when he was in the armed forces . . . "; the 
March 1996 RO hearing transcript; an October 1996 letter from 
the same private physician (Dr. R) stating that the veteran 
was a patient of his who suffers from chronic anxiety; the 
veteran's variously dated written statements; and the August 
2000 RO hearing transcript.  

The Board finds that finds that much of the evidence received 
since the June 1959 rating decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that they must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  This conclusion is 
based, in the first instance on, the substance of Dr. 
Rosenfeld's letters, which suggest that the veteran has been 
suffering from a diagnosed psychiatric disorder attributable 
to service.  Although Dr. R's does not appear to be a 
psychiatric specialist, when considered in conjunction with 
the May 1959 VA psychiatric examination diagnosing the 
veteran with a psychiatric disorder, Dr. R's letters 
constitute evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the veteran's claim for entitlement to service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board finds that in light of applicable law and the 
nature of the new and material evidence in conjunction with 
all of the relevant evidence previously of record, additional 
development by the RO is required before appellate review of 
the merits of this case can go forward.  The specifics of the 
additional development will be addressed in the REMAND 
appended to this decision.  


ORDER

A compensable disability rating for a left lower extremity 
scar is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened. 


REMAND

The veteran testified at an August 2000 Board hearing that he 
has been receiving psychiatric treatment from a VA medical 
facility in Philadelphia, Pennsylvania, for  the past five 
years.  The VA medical records are constructively in 
possession of VA adjudicators and should be obtained as they 
are relevant to the claim for service connection for PTSD.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any other VA or 
non-VA psychiatric treatment records should also be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board further notes that there is some medical evidence 
of record that indicates that the veteran has a current 
psychiatric disorder that may be related to his combat 
service in Korea during the Korean Conflict.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is the judgment of the Board that the duty to 
assist the veteran includes providing him with a 
comprehensive VA psychiatric examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).



Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all inpatient and 
outpatient clinical records pertaining to 
psychiatric treatment since 1994, that 
are not already of record, from the 
Philadelphia, Pennsylvania VA Medical 
Center.  The RO should also ask the 
veteran to identify (names, addresses, 
dates) all other medical providers who 
examined or treated him since service for 
a psychiatric disorder.  The RO should 
directly contact all identified medical 
providers and obtain complete copies of 
the related medical records, which are 
not already on file, including records of 
examination and patient histories at the 
time of treatment.  38 C.F.R. § 3.159.

2.  The veteran should then be scheduled 
for a comprehensive VA psychiatric 
examination to evaluate the nature and 
etiology of any psychiatric disorder that 
may be present.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not any psychiatric 
disorder that is identified is causally 
related to any incident of active 
service.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies deemed necessary should 
be accomplished, and a complete rationale 
must be provided for all opinions and 
conclusions rendered. 

3.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the claim for service 
connection for a psychiatric disorder on 
a de novo basis.  If the RO's 
determination remains adverse to the 
veteran, both he and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The purposes of this remand are to assist the veteran in the 
development of his claim and to afford him due process of 
law.  The appellant and his representative have the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 



